 1                                  UNITED STATES DISTRICT COURT

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3

 4
          FELICIA THOMPSON
                                                           Case No. 2:18-cv-2422 WBS-KJN
 5
                                    Plaintiff,             STIPULATED PROTECTIVE ORDER
 6

 7              v.
                                                           Trial Date: November 24, 2020
 8                                                         Action Filed: September 3, 2018
          NARINDER SAUKHLA, et al.,
 9

10                                  Defendants.
11

12   1.      PURPOSES AND LIMITATIONS
13           Disclosure and discovery activity in this action are likely to involve production of
14   confidential, proprietary, or private information for which special protection from public disclosure
15   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
16   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
17   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
18   or responses to discovery and that the protection it affords from public disclosure and use extends
19   only to the limited information or items that are entitled to confidential treatment under the
20   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
21   this Stipulated Protective Order does not entitle them to file confidential information under seal;
22   Local Rule 141 sets forth the procedures that must be followed and the standards that will be applied
23   when a party seeks permission from the court to file material under seal.
24           The following Stipulated Protective Order shall govern the use and disclosure of the
25   documents and materials listed herein, and any other documents that are designated “confidential”
26   by the producing party.
27

28
 1   2.      DEFINITIONS

 2           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 3           information or items under this Order.

 4           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 5   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

 6   Civil Procedure 26(c) and for which public disclosure is likely to result in particularized harm, or is

 7   privileged under law, and/or violates privacy interests. This information may include:

 8                   a.         information regarding Plaintiff’s medical history disclosed in

 9                              communications between the decedent and Plaintiff;

10                   b.         intimate details of Plaintiff’s personal relationships with those other than

11                              decedent disclosed in communications between the decedent and Plaintiff;

12                   c.         intimate details of decedent’s personal relationships with those other than

13                              Plaintiff disclosed in communications between the decedent and Plaintiff;

14                   d.         employment records that would otherwise be privileged.

15           Other items may be included as Confidential for purposes of this order by agreement of the

16   parties or by court order on noticed motion.

17           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

18   as their support staff).

19           2.4     Designating Party: a Party or Non-Party that designates information or items that it

20   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

21           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

22   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

23   transcripts, and tangible things), that are produced or generated in disclosures or responses to

24   discovery in this matter.

25           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

26   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

27   consultant in this action.

28           2.7     House Counsel: attorneys who are employees of a party to this action. House
                                                           2
 1   Counsel does not include Outside Counsel of Record or any other outside counsel.

 2          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

 3   entity not named as a Party to this action.

 4          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

 5   but are retained to represent or advise a party to this action and have appeared in this action on

 6   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 7          2.10    Party: any party to this action, including all of its officers, directors, employees,

 8   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 9          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

10   Material in this action.

11          2.12    Professional Vendors: persons or entities that provide litigation support services

12   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

13   storing, or retrieving data in any form or medium) and their employees and subcontractors.

14          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

15   “CONFIDENTIAL.”

16          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

17   Producing Party.

18   3.     SCOPE

19          The protections conferred by this Stipulation and Order cover not only Protected Material (as

20   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

21   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

22   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

23   However, the protections conferred by this Stipulation and Order do not cover the following

24   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

25   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

26   publication not involving a violation of this Order, including becoming part of the public record

27   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

28   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
                                                       3
 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 2   Protected Material at trial shall be governed by a separate agreement or order.

 3   4.     DURATION

 4          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   Non-Party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. The

14   Designating Party must designate for protection only those parts of material, documents, items, or

15   oral or written communications that qualify – so that other portions of the material, documents,

16   items, or communications for which protection is not warranted are not swept unjustifiably within

17   the ambit of this Order.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process or to impose unnecessary expenses and burdens on

21   other parties) expose the Designating Party to sanctions.

22          If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

24   that it is withdrawing the mistaken designation.

25          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

28   designated before the material is disclosed or produced.
                                                        4
 1          Designation in conformity with this Order requires:

 2                (a) for information in documentary form (e.g., paper or electronic documents, but

 3   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 4   affix the legend “CONFIDENTIAL” to each page that contains protected material. A Party or Non-

 5   Party that makes original documents or materials available for inspection need not designate them

 6   for protection until after the inspecting Party has indicated which material it would like copied and

 7   produced. During the inspection and before the designation, all of the material made available for

 8   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

 9   documents it wants copied and produced, the Producing Party must determine which documents, or

10   portions thereof, qualify for protection under this Order. Then, before producing the specified

11   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that

12   contains Protected Material.

13                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

14   Designating Party identify on the record, before the close of the deposition, hearing, or other

15   proceeding, all protected testimony.

16                (c) for information produced in some form other than documentary and for any other

17   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

18   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

19   portion or portions of the information or item warrant protection, the Producing Party, to the extent

20   practicable, shall identify the protected portion(s).

21          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

22   designate qualified information or items does not, standing alone, waive the Designating Party’s

23   right to secure protection under this Order for such material. Upon timely correction of a

24   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

25   accordance with the provisions of this Order.

26   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

27          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

28   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                                                         5
 1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 2   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 3   confidentiality designation by electing not to mount a challenge promptly after the original

 4   designation is disclosed.

 5          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 6   by providing written notice of each designation it is challenging and describing the basis for each

 7   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 8   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 9   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

10   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

11   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

12   Party must explain the basis for its belief that the confidentiality designation was not proper and

13   must give the Designating Party an opportunity to review the designated material, to reconsider the

14   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

15   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

16   has engaged in this meet and confer process first or establishes that the Designating Party is

17   unwilling to participate in the meet and confer process in a timely manner.

18          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

19   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Local

20   Rule 230 and 251 (and in compliance with Local Rule 141 and 141.1, if applicable) within 21 days

21   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

22   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

23   by a competent declaration affirming that the movant has complied with the meet and confer

24   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

25   motion including the required declaration within 21 days (or 14 days, if applicable) shall

26   automatically waive the confidentiality designation for each challenged designation. In addition, the

27   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

28   good cause for doing so, including a challenge to the designation of a deposition transcript or any
                                                        6
 1   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

 2   competent declaration affirming that the movant has complied with the meet and confer

 3   requirements imposed by the preceding paragraph.

 4          The burden of persuasion in any such challenge proceeding shall be on the Designating

 5   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 6   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

 7   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 8   retain confidentiality as described above, all parties shall continue to afford the material in question

 9   the level of protection to which it is entitled under the Producing Party’s designation until the court

10   rules on the challenge.

11   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

12          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

13   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

14   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

15   the categories of persons and under the conditions described in this Order. When the litigation has

16   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

17   DISPOSITION).

18          Protected Material must be stored and maintained by a Receiving Party at a location and in a

19   secure manner that ensures that access is limited to the persons authorized under this Order.

20          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

21   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

22   information or item designated “CONFIDENTIAL” only to:

23                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

24   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

25   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

26   attached hereto as Exhibit A;

27                (b) the officers, directors, and employees (including House Counsel) of the Receiving

28   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
                                                        7
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 2              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 3   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

 4   to Be Bound” (Exhibit A);

 5              (d) the court and its personnel;

 6              (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 7   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

10   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

11   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

12   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

13   bound by the court reporter and may not be disclosed to anyone except as permitted under this

14   Stipulated Protective Order.

15              (g) the author or recipient of a document containing the information or a custodian or

16   other person who otherwise possessed or knew the information.

17   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18           LITIGATION

19           If a Party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

21   must:

22              (a) promptly notify in writing the Designating Party. Such notification shall include a

23   copy of the subpoena or court order;

24              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

25   other litigation that some or all of the material covered by the subpoena or order is subject to this

26   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

27              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

28   Designating Party whose Protected Material may be affected.
                                                       8
 1          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 2   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

 3   before a determination by the court from which the subpoena or order issued, unless the Party has

 4   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 5   expense of seeking protection in that court of its confidential material – and nothing in these

 6   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

 7   disobey a lawful directive from another court.

 8   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 9          LITIGATION

10              (a) The terms of this Order are applicable to information produced by a Non-Party in this

11   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

12   connection with this litigation is protected by the remedies and relief provided by this Order.

13   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

14   protections.

15              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

16   Party’s confidential information in its possession, and the Party is subject to an agreement with the

17   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

18                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

19   all of the information requested is subject to a confidentiality agreement with a Non-Party;

20                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

21   this litigation, the relevant discovery request(s), and a reasonably specific description of the

22   information requested; and

23                  (3) make the information requested available for inspection by the Non-Party.

24              (c) If the Non-Party fails to object or seek a protective order from this court within 14

25   days of receiving the notice and accompanying information, the Receiving Party may produce the

26   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

27   seeks a protective order, the Receiving Party shall not produce any information in its possession or

28   control that is subject to the confidentiality agreement with the Non-Party before a determination by
                                                        9
 1   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

 2   seeking protection in this court of its Protected Material.

 3   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 5   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 6   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 7   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 8   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 9   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

10   Be Bound” that is attached hereto as Exhibit A.

11   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

12          MATERIAL

13          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

14   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

15   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

16   modify whatever procedure may be established in an e-discovery order that provides for production

17   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

18   parties reach an agreement on the effect of disclosure of a communication or information covered by

19   the attorney-client privilege or work product protection, the parties may incorporate their agreement

20   in the stipulated protective order submitted to the court.

21   12.    MISCELLANEOUS

22          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

23   its modification by the court in the future.

24          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

25   no Party waives any right it otherwise would have to object to disclosing or producing any

26   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

27   Party waives any right to object on any ground to use in evidence of any of the material covered by

28   this Protective Order.
                                                        10
 1          12.3    Filing Protected Material. Without written permission from the Designating Party or a

 2   court order secured after appropriate notice to all interested persons, a Party may not file in the

 3   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 4   Material must comply with Local Rule 141. Protected Material may only be filed under seal pursuant

 5   to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Local

 6   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at

 7   issue is entitled to protection under the law.

 8   13.    FINAL DISPOSITION

 9          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

10   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

11   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

12   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

13   the Protected Material is returned or destroyed, the Receiving Party must submit a written

14   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

15   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

16   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

17   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

18   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

19   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

20   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

21   and expert work product, even if such materials contain Protected Material. Any such archival copies

22   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

23   Section 4 (DURATION).

24   14.    REMEDIES

25          Any party believing that this order is being violated may move for a court order of

26   enforcement. The motion shall be subject to all local rules governing motions concerning

27   discovery disputes, including but not limited to meet and confer requirements. Said motion may be

28   brought at any time up to final entry of judgment in this matter
                                                       11
 1   15.   LOCAL RULE 141.1 STATEMENT

 2         In accordance with the provisions of Local Rule 141.1, the parties state as follows:

 3                (1) The information eligible for a protective order in this case are:

 4                        a. information regarding Plaintiff’s medical history disclosed in

 5                            communications between the decedent and Plaintiff;

 6                        b. intimate details of Plaintiff’s personal relationships with those other

 7                            than decedent disclosed in communications between the decedent and

 8                            Plaintiff;

 9                        c. intimate details of decedent’s personal relationships with those other

10                            than Plaintiff disclosed in communications between the decedent and

11                            Plaintiff;

12                        d. employment records that would otherwise be privileged.

13                (2) A particularized need exists as to these categories as follows:

14                        a. These records contain confidential and personal information;

15                        b. These records contain information of third parties to this lawsuit that are

16                            confidential and personal in nature.

17                (3) A court order is needed to ensure the privacy and confidentiality of this

18                    information is enforceable during and after the litigation has ended.

19

20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21   DATED: ___2/11/2020_____                ______s/Carter C. White_______________
22                                               Carter C. White, Attorney for Plaintiff

23   DATED: ___2/11/2020____                 ______s/Diana Esquivel________________
24                                              Diana Esquivel, Attorney for Defendants
                                                Briggs, Cortez, Galvan, Haile, and Saukhla
25
     DATED: ___2/11/2020____                 ______s/Nicole Cahill__________________
26
                                                Nicole Cahill, Attorney for Defendants Naidoo
27                                              and Portugal

28
                                                    12
 1                                                      ORDER

 2               The Court has reviewed the parties’ stipulated protective order, which complies with the

 3   relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex

 4   rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the

 5   public can gain access to litigation documents and information produced during discovery unless

 6   the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)

 7   Therefore, the Court GRANTS the request subject to the following clarification.

 8               It is unclear as to the parties’ intent concerning the duration of the Court’s jurisdiction

 9   regarding this protective order. The Local Rules indicate that once this action is closed, “unless

10   otherwise ordered, the Court will not retain jurisdiction over enforcement of the terms of any

11   protective order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree to

12   retain jurisdiction after closure of the case, and the Court sees no reason to do so here. See, e.g.,

13   MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February 03, 2017). Thus,

14   for clarity, the undersigned informs the parties that once the case is closed, the Court will not

15   retain jurisdiction over this protective order.

16   Dated: February 18, 2020

17

18
19   thom.2422


20

21
              The Court’s Local Rules instruct the parties, when requesting a protective order, to
                 1
22   include in their submission:
23
                 (1) A description of the types of information eligible for protection under the
24                   order, with the description provided in general terms sufficient to reveal the
                     nature of the information (e.g., customer list, formula for soda, diary of a
25                   troubled child);
                 (2) A showing of particularized need for protection as to each category of
26                   information proposed to be covered by the order; and
                 (3) A showing as to why the need for protection should be addressed by a court
27
                     order, as opposed to a private agreement between or among the parties.
28   Local Rule 141.1(c).
                                                            13
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

 6   District of California on [date] in the case of ___________ [insert formal name of the case and the

 7   number and initials assigned to it by the court]. I agree to comply with and to be bound by all the

 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

10   will not disclose in any manner any information or item that is subject to this Stipulated Protective

11   Order to any person or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                                       14
